Citation Nr: 1545688	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-08 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He contends that his service-connected PTSD has left him unable to find gainful employment.

In this case, the Veteran is service-connected for PTSD, rated at 70 percent, and also has a noncompensable disability rating for hearing loss.  His total combined service-connected disability rating is 70 percent.  

At his August 2015 Board hearing, the Veteran stated he was asked to resign from his last job in February 2008 as a business service representative because of difficulties he had getting along with fellow employees.  Prior to that position, the Veteran stated he worked primarily in the social services field working as a customer service representative and in resource development.  The Veteran stated he completed his undergraduate degree.  He stated his past work history involved short tenures that were interrupted due to interpersonal problems with co-workers.  The Veteran stated he has been fired from jobs in the past due to these same interpersonal problems with co-workers, and he maintained that these problems are due to his symptoms of PTSD.

The Veteran was last offered a VA compensation examination for his PTSD in March 2010.  The examiner noted symptoms of the Veteran's PTSD that include re-experiencing a friend's death, avoiding military-related topics, detachment from others, irritability and difficulty with concentration.  The examiner stated that the Veteran's irritability and anxiety impede occupational functioning such that the Veteran will likely struggle in work environments with stressful tasks or with employers who the Veteran perceives as demanding.  The VA examiner stated the Veteran's PTSD symptoms do not preclude employment.  However, later in the examination report the examiner also noted that irritability and anger has prevented the Veteran from maintaining employment.

Due to the seemingly inconsistent statements made by the March 2010 VA examiner concerning the Veteran's employability, the Board is remanding the case in order to obtain a more responsive VA opinion on the functional impact of the Veteran's service-connected disabilities in order to assist the Board in determining whether he is entitled to a TDIU.  In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran's PTSD and hearing loss since February 2013.  

2.  Then schedule the Veteran for a TDIU examination to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer an opinion as to the functional impairment caused by the Veteran's service-connected PTSD and hearing loss disabilities.  The examiner should specifically discuss the impact those disabilities have on his ability to engage in substantially gainful employment, consistent with his education and training.  The examiner should detail the Veteran's current employment and his employment history.

When commenting on claimed entitlement to a TDIU, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or any impairment caused by disabilities that are not service connected.

It is most essential the examiner discuss the underlying rationale of all opinions offered, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




